Order so far as appealed from modified in so far as to deny the motion to preclude plaintiff from giving any evidence upon the trial in support of the allegations of the complaint as set forth in said order, on condition that if plaintiff is able to secure the information of which particulars have been demanded as to such matters up to within ten days of the trial, he shall furnish the same under oath, and if at that time plaintiff is without knowledge as to said particulars, he shall state such lack of knowledge under oath in lieu thereof; and as so modified affirmed, without costs. No opinion. Present — Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.